GIEGERICH, J.
(concurring). I concur in the result reached by Mr. Justice McCALL. The allegation that the parties made a contract in the form set forth in the complaint was a sufficient averment that the plaintiff accepted the written proposal and request signed by the defendant. As to pleading performance, the Code of Civil Procedure (section 533) authorizes the method employed in the complaint. The writing shows that the only conditions precedent to the plaintiff’s right of recovery are the inspection therein provided for and the presentation of a certificate of such inspection. The checking of bills for a year from the date of the contract is a duty which under its terms need not necessarily be performed until after the contract price has become due, and has been paid, for that matter. Even if I am in error as to the view, above expressed, that the complaint sufficiently alleges the acceptance of the defendant’s written proposition, the want of mutuality, if any, was remedied by performance on the part of the promisee. Willets v. Sun Mutual Ins. Co., 45 N. Y. 45, 47, 6 Am. Rep. 31. As was said by the court in the case cited; “Such a promise, after performance by the promisee, is valid and binding, and is supported by a consideration therefor. Doubtless it lacks mutuality at its inception. There is, then, no consideration, and the obligation of it is suspended. But, when performance of the condition is made, there does then attach a consideration, which relates back to the making of the promise, and it becomes obligatory.” In the present case, therefore, there being an allegation of performance of the conditions of the promise, the pleading is good, even though there is no sufficient averment of an original acceptance.
SCOTT, J., dissents.